Citation Nr: 0833950	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for Meniere's disease 
and labyrinthitis, previously claimed as loss of balance 
and/or vertigo.


REPRESENTATION

Appellant represented by:  Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This case arises from a February 2002 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, determined that new and material evidence was not 
submitted to reopen previously denied claims for service 
connection for the disabilities listed above.  In January 
2004, the Board reopened these claims and returned the appeal 
to the agency of original jurisdiction (AOJ) for further 
evidentiary development in the form of a VA compensation and 
pension (C&P) medical examination.  

The Board issued a decision in this case in February 2005, 
denying each of the appellant's claims.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2008, the 
Court issued a Memorandum Decision that vacated the Board's 
February 2005 decision concerning the issues listed above and 
remanded the case to the Board for further action, as 
discussed below.  Although the veteran was previously 
represented before VA and before the Court by the Disabled 
American Veterans, the Board notes that the most recent VA 
Form 21-22 in the claims file, dated in December 2007, is in 
favor of the Florida Department of Veterans Affairs.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's January 2008 decision found that the Board's 
reliance on the report of a VA compensation examination that 
was conducted in July 2004 was error because the examiner's 
opinion 1) was based on an incorrect assumption regarding 
in-service noise exposure, 2) failed to discuss the treatment 
for ear problems that the appellant received during service, 
and 3) was based on a "factually inaccurate premise" of 
Eustachian tube dysfunction pre-existing service, as this 
dysfunction was not noted in the report of the induction 
examination.  The Court's decision also noted that the record 
contained a favorable line-of-duty determination regarding an 
ear disability and stated that the Board was, therefore, 
required to consider and adequately discuss that evidence.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the appellant for an 
examination by an otolaryngologist.  The 
examiner must carefully review the claims 
file and this REMAND, in particular, the 
service medical records and the 
April 2002 letters from Don Burgos, M.D., 
and John Cooke, D.O.  After providing a 
comprehensive assessment of any current 
ear disorder, hearing loss, tinnitus, and 
Meniere's disease, the examiner should 
provide the following opinion:

Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that any current hearing 
loss, tinnitus, or Meniere's disease 
is etiologically related to the 
appellant's complaints and clinical 
findings noted during service or to 
treatment that was provided in 
service for ear problems?  

The examiner's analysis should also 
include a discussion of the noted 
complaints, clinical findings, and 
treatment for ear problems the appellant 
received during service, including a 
discussion of whether any causative 
disorder pre-existed service.  If it is 
concluded that a causative disorder 
pre-existed service, the opinion should 
be accompanied by adequate rationale, 
identifying evidence in the record that 
supports the opinion.  If the examiner 
concludes that a causative disorder 
pre-existed service, the examiner should 
indicate whether - and the extent to 
which - that disorder permanently 
increased in disability during service.  

All opinions should be supported by 
adequate rationale.  

2.  After ensuring that the requested 
medical opinion complies with this 
remand's directives, readjudicate the 
appellant's claims.  If the claims are 
not granted to the appellant's 
satisfaction, provide him and his 
representative, if any, with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



